Citation Nr: 1535129	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  07-18 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for peripheral neuropathy of the bilateral lower extremities, claimed as a result of VA treatment for HIV.


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In November 2008, the Board issued a decision denying the appeal.  The Veteran appealed that decision to the U S Court of Appeals for Veterans Claims (Court).  In a March 2010 decision, the Court vacated the Board decision and remanded the case to the Board for additional development.  

The Board remanded the issue to the Agency of Original Jurisdiction (AOJ) in August 2010 to obtain a medical opinion.  The opinion was provided in September 2010.  In a January 2012 decision, the Board again denied this appeal.  The Veteran appealed that decision to the Court. 

In an October 2013 decision, the Court vacated the January 2012 decision and remanded the matter to the Board for additional proceedings consistent with the Court's decision.  The basis for that Court decision was that the September 2010 VA examination was inadequate and that a remand was necessary for the Board to more thoroughly address the question of informed consent. 

Following the October 2013 decision, the Board obtained an independent medical opinion.  The Board then remanded the case in November 2014 to afford the Veteran another VA medical opinion.  The case has now returned to the Board.


FINDINGS OF FACT

1.  The Veteran received treatment from a VA facility for HIV, including simultaneous prescription usage of Stavudine (D4T) and Didanosine (DDI).

2.  The Veteran's peripheral neuropathy of the bilateral lower extremities is not the result of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.

3.  The prescription drug treatment administered to the Veteran was not considered to produce significant discomfort to the patient, nor had a significant risk of complication or morbidity.

4.  The informed consent process was appropriately documented in the file.


CONCLUSION OF LAW

The criteria for entitlement to VA compensation under 38 U.S.C. § 1151 for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In the present case, required notice was provided by two letters dated in March 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  One letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment of his HIV or peripheral neuropathy.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  A medical opinion of record was also obtained (the report of which has been associated with the claims file).

Pursuant to the Board's August 2010 and November 2014 Remands, the Appeals Management Center (AMC) obtained medical opinions, and issued Supplemental Statements of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's August 2010 and November 2014 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As such, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  § 1151 Compensation

A.  38 C.F.R. § 3.361(d)(1)(i)

The Veteran contends he is entitled to compensation under 38 U.S.C. § 1151 for his peripheral neuropathy of the bilateral lower extremities, which he asserts began as the result of negligent VA treatment and lack of documented informed consent.  

38 U.S.C. § 1151 compensation is awarded for qualifying additional disability in the same manner as if such additional disability were service-connected. The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment, VA surgery, or vocational rehabilitation.  38 U.S.C.A. 
§ 1151(a) (West 2014).

For purposes of establishing entitlement to § 1151 benefits, a disability or death is a qualifying additional disability or qualifying death if the disability or death:

(1) it was not the result of the Veteran's willful misconduct; and

(2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151(a) ; 38 C.F.R. § 3.361(a)-(d).

First, there must be evidence of additional disability, as shown by comparing the Veteran's condition before and after the VA medical care in question.  38 C.F.R. 
§ 3.361(b).  Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the Veteran by VA.  38 C.F.R. 
§ 3.361(c).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility. 38 C.F.R. § 3.361(c)(1).  

Third, with regard to causation, the proximate cause of the disability, as opposed to a remote contributing cause, must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1) ; 38 C.F.R. § 3.361(d).  The Veteran has not asserted that his peripheral neuropathy resulted from an event not reasonable foreseeable; the issue, thus, is whether the proximate cause of the Veteran's peripheral neuropathy was carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault by his VA care provider.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2014).

As discussed above, the Court remanded the Veteran's claim in an October 2013 decision.  Specifically, the Court found error in the September 2010 medical opinion in that the examiner did not: (1) discuss the propriety of Dr. W.'s decisions to allow the Veteran to continue taking Stavudine and Didanosine in January 2001, and Didanosine in May 2001; (2) determine whether Dr. W. failed to exercise the degree of care that would be expected of a reasonable health care provider in prescribing Stavudine/Didanosine in combination; (3) explain why the Veteran's increased viral load was so concerning that it was best treated with a drug regimen with known potential to cause additional disability, or whether there were alternative treatment options; (4) explain the apparent inconsistency between the admitted danger in combining the aforementioned drugs and stating that their potential toxicity did not preclude use.

In 1998, the Veteran was diagnosed with HIV.  He began treatment with Dr. W. at the Durham VAMC in October 1998, with a regimen of AZT, 3TC, and indinavir, and with a continuing prescription for septra. 

At a January 1999 appointment, Dr. W. noted that the Veteran was doing well on the current drug regimen but changed the regimen to include combivir and nelfinavir, due to passing a kidney stone.  This regimen was continued in April 1999. 

In June 1999, Dr. W. noted "reports symptoms consistent with peripheral neuropathy in feet about 6 months, much worse of late."  The doctor's plan was to change the prescription of 3TC to abacavir to avoid possible peripheral neuropathy, with a note that peripheral neuropathy with 3TC is more common than with AZT. 

In October 1999, the regimen was continued, as Dr. W. noted that the Veteran had not found lower extremity neuropathy to be such a problem as of late, although that may have been due to a distraction of lower back pain secondary to a recent car accident. 

Appointments in January and May 2000 resulted in continuations of the current drug regimen. 

In September 2000, due to a viral rebound, Dr. W. started the Veteran on D4T, DDI, and Amprenavir/Rit and noted that he would follow the Veteran's progress closely. 

In January 2001, the Veteran reported mild, stable neuropathy symptoms involving the soles of his feet.  Dr. W. noted that the peripheral neuropathy worried him on the D4T/DDI combination, writing "I would expect this to progress."  Importantly, Dr. W. stated "[the Veteran] is very loath to change meds, however, since he feels these are working and would like to continue and monitor.  I suggested we see what his new labs on these meds look like and will readdress the issue." 

In May 2001, the Veteran complained of worsening peripheral neuropathy in the feet.  Dr. W. noted that "[the Veteran] has been putting up with this for a couple of months since he says he feels the new regimen is really good for him and doesn't want to jeopardize it.  I assured him this was intolerable and not surprising as we have him on D4T/DDI.  I told him we need to at least switch D4T and follow."  
Dr. W. therefore changed the prescription for D4T to Efavirenz, noting that the Veteran was "on low dose ritonavir, so the efairenz/amprenavir interaction should be muted".

In August 2001, Dr. W. noted that since stopping the D4T, the Veteran's peripheral neuropathy had perhaps improved slightly but was still persistent.  Dr. W. noted that the problem could be due to DDI, residual from D4T, or due to the HIV itself.  He prescribed amitryptyline for the peripheral neuropathy and informed the Veteran that if the D4T is at fault, then he should expect improvement over the next several months.

Conversely, several VA treatment records do suggest that the Veteran's peripheral neuropathy was secondary to the drug treatment he received at the VAMC, and several treatment records even mention the drugs DDI and D4T (June, October, and November 2002 VA treatment reports). 

As of September 2001, the Veteran's treatment was performed by the Hampton, Virginia VAMC.  In June 2004, he resumed treatment in Reno, Nevada.  Subsequent treatment records include notations regarding peripheral neuropathy due to DDI or D4T or both.

The Board obtained a medical opinion in September 2010 in which the examiner concluded that the Veteran's peripheral neuropathy was likely multifactorial, resulting both from his HIV infection, and from the neuronal toxicity of the antiretroviral medication.  The examiner explained that two commonly implicated agents for peripheral neuropathy were D4T and to a lesser extent DDI.  However, she asserted that the mere fact that these drugs elevated the risk of developing peripheral neuropathy, alone, did not render the doctor's decision to prescribe them negligent or careless.  The examiner explained that while the medical literature advises against using Didanosine in combination with Stavudine due to the risk of neurotoxicity, it is not an absolute contraindication as the beneficial effects on viral load suppression and immune function recovery may outweigh their potential neurotoxicity.  She also observed that Dr. W. had not prescribed D4T or DDI in the first instance, rather he prescribed them only after several other medications had been tried, in response to a documented increase in viral load, and in an effort to save other medications for future use.  Having reviewed the course of the Veteran's HIV medication, the examiner opined that she found no evidence to suggest that 
Dr. W. did not exercise the proper standard of care in treating the Veteran.  She supported her conclusion with references to medical studies.

In December 2011, the Veteran wrote a letter indicating that he strongly disagreed with the conclusion that Dr. W. did not violate the accepted standards of care by changing his drug regimen from AZT to Stavudine (D4T) and Didanosine (DDI) after his viral load increased in September 2000.  The Veteran indicated that Dr. W. insisted upon waiting to remove him from this regimen until he could test the Veteran's blood, and the Veteran alleged that Dr. W. told him that he could correct any embryonic side-effects in the early stages.  Dr. W. did remove the Veteran from one of the drugs (Stavudine) at his next appointment in May 2001, but did not remove the DDI too, which the Veteran believes deepened his peripheral neuropathy.  The Veteran was apparently removed from DDI in August 2001.

In August 2014, an independent medical examiner reviewed the Veteran's file and concluded there was no indication that the VA healthcare provider failed to exercise the degree of care that would be expected as a reasonable healthcare provider.  The examiner noted the Veteran has a diagnosis of HIV, and received treatment that was appropriate at that time, and within the standards of care.  The report explains that peripheral neuropathy may develop as a consequence of either treatments or the virus itself, and furthermore, the Veteran's peripheral neuropathy worsened over time despite removal of potentially related medications leading to consideration that the neuropathy may be related to the virus itself and not ascribable to medications.  The examiner stated that signature consent for antiretroviral treatment for HIV approved by the FDA was not a standard of care, and furthermore, risks associated with medication usage are not deemed in excess of the disease itself.

In March 2015, another VA medical opinion was provided.  The report notes the Veteran's history of VA treatment, including initial prescription usage of AZT/3TC and indinavir and subsequent switch to AZT/3TC and nelfinavir due to nephrolithiasis believed related to the indinavir.  The report notes the ensuing reports by the Veteran of peripheral neuropathy for 6 months, and discontinued use of 3TC in exchange for abacavir.  Six months later, the report indicates, virological failure was observed in January 2000, increased in May and September, prompting a change to boosted amprenavir, D4T, and DDI at typical doses due to persistent virological failure, a change was supported through a discussion with Dr. H, a senior HIV clinician in VA and Chief Infectious Diseases at Duke University.  Subsequently, the Veteran had mild, stable peripheral neuropathy symptoms, noting Dr. W.'s concerns about progression of peripheral neuropathy but the Veteran's reluctance to change regimens.  The examiner stated that given the relative importance of having a suppressed viral load and the limited treatment alternatives, it was "very, very reasonable to be hesitant to change medications at that time."  

In response to the question of whether it was as likely as not that Dr. W. failed to exercise the degree of care that would be expected of a reasonable health care provider, the examiner stated that Dr. W. exercised the appropriate degree (exceptional) care in his clinical decision making for the Veteran.  Specifically, the examiner stated that the causes of peripheral neuropathy in patients with under treatment for HIV infection and are numerous and HIV clinicians generally focus on the direct effects of the virus or side effects of anti-retroviral therapy.  The report notes other, less well understood, mechanisms may include the impact of co-morbid illness, nutritional deficiencies, or immune dysregulation in this population.  The examiner noted that the contribution of D4T and to a lesser extent DDI and other anti-retrovirals is now well understood and the combination of D4T/DDI is avoided in all instances and rarely used at all any more.  However, the report indicated that HIV clinicians and patients are the beneficiaries of a tremendous amount of clinical research over the last two decades that gives both a greater understanding of anti-retroviral drug efficacy, side effect profile, as well as a greater armamentarium from which to choose.  The examiner stated that the field was much more dynamic during the time period when Dr. W. was making his therapeutic decisions with limited alternatives to choose from and was trying to delay changes until 2 or more
alternative therapies were available.  The examiner noted that Dr. W. received decision support from Dr. H., one of the senior HIV clinicians in the entire VA system at that time.

In considering the propriety of Dr. W.'s specific usage of Stavudine/Didanosine in combination, the examiner again noted the limited treatment options available in the early days of highly active antiretroviral therapy, indicating that decisions were often made in favor of lowering the viral load when weighed against the side effect profile.  The examiner determined that it was clear from the record that Dr. W. considered this decision with care and that the Veteran was an active participant in the decision-making process.   Moreover, concerning other more appropriate treatment options as opposed to the treatment used by Dr. W., which was known to have the potential to cause additional disability, the examiner stated that HAART was still relatively new at that time and the field was dynamic.  He went on to state that the number of clinically proven HIV medications were limited, and when changing medications, HIV clinicians preferred to change at least 2, if not 3, drugs in a regiment.  He added that the Sanford Guide to HIV/AIDS Therapy from 2000 (9th ed.) recommended a D4T/DDI Efavirenz regiment as 1 of 3 recommended regimens for achieving suppressed viral load at that time and the Veteran had already been through the first 2 regimens described.  Moreover, the examiner noted that though there was a known risk of peripheral neuropathy (documented as 20 percent for both D4T and DDI at that time), it was also stated that adverse events were rare with that combination.  In conclusion, the examiner stated that HIV care was an especially dynamic field at the time of the Veteran's treatment, and recommendations as of 2010 do not apply to 2000.  The examiner determined that per the Sanford Guide, Dr. W.'s recommendation of prescription regimen was not only encouraged, but was state of the art, adding that Dr. W. and the entire multidisciplinary team at the Durham VAMC provided excellent care.  He further noted that Dr. W. documented issues related to the Veteran's complaint clearly and consistent with the practice at the time, and his decisions were defensible and easy to understand.  

As such, the Board cannot find that there was negligence or fault on the record where the competent medical evidence of record is against such a finding.  The March 2015 opinion gave a full, competent review of the medical evidence and provided a full explanation as to the concerns raised in the October 2013 Court decision.  Though the Veteran raised concerns about the propriety of Dr. W's decision to continue him on the Stavudine/Didanosine regimen, the March 2015 examiner stated that although the Veteran reported symptoms of peripheral neuropathy in January 2001, it was "very, very reasonable" to be hesitant to change the Veteran's medications at that time given the importance of having a reduced viral load and the limitation of alternative treatment options.  Moreover, regarding Dr. W's decision to prescribe Stavudine/Didanosine in combination despite the known potential for peripheral neuropathy, the examiner explained the lack of available treatment options and specifically noted that according to a 2000 treatment guide, Stavudine/Didanosine used in combination was state of the art treatment, and moreover the alterative recommended treatments had already been exhausted.  Moreover, in regards to the apparent discrepancy in the September 2010, the March 2015 examiner explained that although present medical opinion advises against the combination of D4T/DDI in all instances, during the Veteran's treatment with Dr. W., the treatment was recommended.  Overall, the examiner determined that that Dr. W. and the entire multidisciplinary team at the Durham VAMC provided excellent care.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes his peripheral neuropathy of the bilateral lower extremities is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to offer testimony on the complex medical question of whether the use of Stavudine/Didanosine in treatment for his HIV amounted to negligence. 

For the foregoing reasons, entitlement to compensation under §3.361(d)(1)(i) is not warranted. 

B.  Informed Consent

The Veteran has repeatedly asserted, such as in a March 2006 letter, that his VA doctor failed to warn him of the hazards and early warning symptoms to watch for and he trusted his judgment.  Moreover, while he complained of pain in his feet and tingling at night, he was nevertheless kept on the same medication regimen.  As such, the Veteran does not believe that he rendered informed consent.

In the October 2013 decision, the Court determined that the Board erred in failing to discuss 38 C.F.R. § 17.32(d)(1), and instructed the Board to state definitively whether Dr. W.'s notes are appropriate documentation of informed consent, or whether, pursuant to § 3.361(d)(1)(ii), Dr. W.'s failure to fully document informed consent procedures is legally insignificant in this case.

To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with 38 C.F.R. § 17.32.  Minor deviations from the requirements 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, as in emergency situations.  The informed consent process must be appropriately documented in the health record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) Require the use of sedation; (ii) Require anesthesia or narcotic analgesia; (iii) Are considered to produce significant discomfort to the patient; (iv) Have a significant risk of complication or morbidity; (v) Require injections of any substance into a joint space or body cavity; or (vi) Involve testing for HIV.

Upon review of the evidence of record, the Board finds that there is no indication that the Veteran's consent to prescription drug treatment using Didanosine and Stavudine was not informed consent in accordance with § 17.32.  Initially, the Board finds that signature consent was not required for this treatment.  The drug regimen did not require the use of sedation, anesthesia or narcotic analgesia, or injections of any substance into a joint space or body cavity.  Moreover, the use of Didanosine and Stavudine during the years of the Veteran's treatment was not considered to produce significant discomfort to the patient, nor did it have a significant risk of complication or morbidity.  As stated by the examiner in the March 2015 medical opinion, Didanosine and Stavudine were one of three recommended treatment procedures to achieve a suppressed viral load, as documented by medical literature of the time.  Though there was a 20 percent risk of peripheral neuropathy under these drugs, it was stated that adverse events were rare with that combination of drug treatment.  As such, the Board finds that signature consent for use of Didanosine and Stavudine was not required.

The Board further finds that the informed consent process was appropriately documented in the health record.  The evidence, as discussed above, indicates numerous notations of discussions and concerns regarding peripheral neuropathy on the Veteran's drug regimen.  Before the Didanosine and Stavudine regimen began, the Veteran complained of peripheral neuropathy in June 1999, which Dr. W. responded to by changing the then extant regimen.  The Veteran reported in October 1999 that his peripheral neuropathy was not a problem at that time, but reported mild, stable neuropathy symptoms in the soles of his feet in January 2001.  The January 2001 treatment note reflects Dr. W.'s concern of a possible progression of symptoms, but notes the Veteran was loathe to change medication.  This notation suggests the ongoing symptoms of peripheral neuropathy were discussed with the Veteran during this visit within the specific context of his treatment using Didanosine and Stavudine.  Again in May 2011, Dr. W. noted increasing concern with the Veteran's worsening peripheral neuropathy symptoms and amended the treatment regimen over protest from the Veteran, further suggesting the Veteran's knowledge of the risks associated with his medication and its continued use.  In sum, the Board finds that the available evidence demonstrates that the VA health care providers complied with the general informed consent procedures set forth in 
§ 17.32; that the Veteran was on notice of the possible complications due to his HIV treatment, to include peripheral neuropathy, and that he freely consented to the treatment.  

The Board concludes entitlement to § 1151 compensation must be denied.  As reflected by the discussion above, the preponderance of the evidence is against a finding of fault on the part of VA.  As such, the benefit-of-the-doubt rule does not apply, and the claim for entitlement to § 1151 compensation must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for peripheral neuropathy of the bilateral lower extremities, claimed as a result of VA treatment for HIV, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


